DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/18/2022 .
Claims 1-12 and 14-16 are presented for examination.

Response to Arguments
Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered. Due to the addition of new features by the applicant, new references along with an amended rejection were required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi_2019 (US11282612) in view of Brebner_2017 (US20200285788).

Claim 1. Lombardi_2019 teaches “A system for” (Lombardi_2019 Col 3, Lns 27-29: “Some embodiments herein are directed to a system for managing a plurality of Internet of Things (IoT) enabled devices”), “providing” (Lombardi_2019 Col 14, Lns 60-62: “and providing a central web interface to monitor, control, and configure any installation peripheral component.”), “a platform for” (Lombardi_2019 Col 8, Lns 12-14: “In some embodiments, the digitized ecosystem platform may function by connecting digitized processes within and among various entities”), “a digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar that represents a particular” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process,” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “comprising:” (Lombardi_2019 Col 1, Lns 51-52: “the computer implemented method comprising: receiving,”), “one or more processors;” (Lombardi_2019 Col 3, Lns 32-34: “and one or more hardware computer processors in communication with the one or more computer readable storage devices”), “memory storing instructions that,” (Lombardi_2019 Col 3, Lns 30-32 : “one or more computer readable storage devices configured to store a plurality of computer executable instructions”), “when executed by one or more processors, are configured to” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “implement” (Lombardi_2019 Col 10, Lns 21-22: “The architectures may abstract, model, and/or implement logic and data processing, acting as an orchestrator.”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar for the particular” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process,” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “wherein the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar comprises:” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “a system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “for the particular” (Lombardi_2019 Col 31, Lns 34-35: “containing the file structure and a placeholder for each configuration field”), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “configured to” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “receive” (Lombardi_2019 Col 66, Lns 58-60: “Furthermore, the browser module may communicate with a set of input and output devices to receive signals from the user.”), “generated” (Lombardi_2019 Col 32, Lns 6-13: “Variable values can be transmitted to and from the peripheral environment or be internally generated by the architecture as the result of real-time computations and rules execution. Some embodiments may comprise one or more of the following types of variables. Field variables 117 may be generated from and be transmitted to the peripheral environment.”), “during” (Lombardi_2019 Col 13, Lns 44-47: “In some embodiments, the architecture may offer one or more layers of abstraction to address technical complexities and to focus the design process during the implementation of a complex architecture solution.”), “operation of” (Lombardi_2019 Col 67, Lns 8-10: “The remote microprocessor may be operated by an entity operating the computer system”; Lombardi_2019 Col 67, Lns 17-18: “In some embodiments, computing systems 2420 who are internal to an entity operating the computing system”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “and to process the” (Lombardi_2019 Col 40, Lns 25-26: “but asynchronously as soon as the "value change request" is processed by the system and/or architecture.”), “to model” (Lombardi_2019 Col 1, Lns 55-57: “wherein the specialized software architecture is configured to: model one or more entities of a system”), “parameters” (Lombardi_2019 Col 32, Lns 30-32: “environment variables may comprise static variables potentially used as configuration parameters, fixed thresholds, or connection strings, among others.”), “or behaviors of” (Lombardi_2019 Col 44, Lns 62-64: “An architecture UI widget may be defined as: its user interface, if any; a set of properties defining a UI widget's graphical aspects and behaviors;”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process;” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “and a model” (Lombardi_2019 Col 12, Lns 28-30: “In some embodiments, a smart brick can be a model of any component running at any level of the defined architecture,”), “module” (Lombardi_2019 Col 18, Lns 35-38: “can be generalized by adopting a modular approach in which every class of device/system may be interfaced by a module that may be specialized to interact with a specific protocol or system.”), “configured to” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “receive” (Lombardi_2019 Col 66, Lns 58-60: “Furthermore, the browser module may communicate with a set of input and output devices to receive signals from the user.”), “generated” (Lombardi_2019 Col 32, Lns 6-13: “Variable values can be transmitted to and from the peripheral environment or be internally generated by the architecture as the result of real-time computations and rules execution. Some embodiments may comprise one or more of the following types of variables. Field variables 117 may be generated from and be transmitted to the peripheral environment.”), “during” (Lombardi_2019 Col 13, Lns 44-47: “In some embodiments, the architecture may offer one or more layers of abstraction to address technical complexities and to focus the design process during the implementation of a complex architecture solution.”), “operation of” (Lombardi_2019 Col 67, Lns 8-10: “The remote microprocessor may be operated by an entity operating the computer system”; Lombardi_2019 Col 67, Lns 17-18: “In some embodiments, computing systems 2420 who are internal to an entity operating the computing system”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “and use” (Lombardi_2019 Col 67, Lns 62-63: “Systems disclosed herein can generate and use cookies to access data of an individual”), “the received” (Lombardi_2019 Col 2, Lns 4-5: “and/or one or more other data variables received from the one or more input/output data streams”), “the system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “based on” (Lombardi_2019 Col 2, Lns 48-50: “In some embodiments, the hardware and the architecture data adaptor interact based on one or more of the following protocols”), “operation of” (Lombardi_2019 Col 67, Lns 8-10: “The remote microprocessor may be operated by an entity operating the computer system”; Lombardi_2019 Col 67, Lns 17-18: “In some embodiments, computing systems 2420 who are internal to an entity operating the computing system”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “such that” (Lombardi_2019 Col 15, Lns 29-32: “These AI algorithms may be made available to the architectures in the form of composed smart bricks, such that data can be imputed and outputted readily.”), “the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “is customized for” (Lombardi_2019 Col 42, Lns 13-17: “Skins associated with an Avatar 115 or to an Avatar type can be freely used by the owner of the library containing that entity to create boards involving the associated Avatars 115, modify (i.e. copy, extend, customize) that skin, share that skin together with an Avatar”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “due to changes in” (Lombardi_2019 Col 21, Lns 41-43: “The architecture may adapt to future changes in Blockchain technology, while keeping features backward compatible.”), “operational characteristics of” (Lombardi_2019 Col 9, Lns 5-9: “The architectures may utilize multi-chain or multi-Blockchain systems, as adopting multiple DLTs may enable maximum operational flexibility, reasonable costs and business and operational continuity.”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process,” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “the system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “involves comparing” (Lombardi_2019 Col 52, Lns 39-40: “Transitions could be based on the comparison of the Belt_Efliciency to an expected ratio.”), “theApplication No. 16/718,268PATENTDocket No.: IS 19.0766-US NPPage 3 of 9 resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “system model with” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process for” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “validating” (Lombardi_2019 Col 42, Lns 49-50: “This step may include verifying the statement”), “and accepting” (Lombardi_2019 Col 64, Lns 4-6: “When a widget accepts an input variable of a specific type, that input variable will probably be provided by some other widget exposing an output variable of the same type.”), “the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “system model,” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “and wherein the instructions are further configured to cause the one or more processors to” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “ingest” (Lombardi_2019 Col 14, Lns 63-64: “In some embodiments, the architecture may thus ingest data from a plurality of data collection mechanisms.”), ”models” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “that use” (Lombardi_2019 Col 66, Lns 44-46: “Such a device may have a browser module that is implemented as a module that uses text, graphics, audio, video, and other media to present data”), “one of” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “a plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “modeling” (Lombardi_2019 Col 10, Lns 23-25: “the architectures may enable new level of system abstractions, creating new modeling entities representing new systems”), “and one of” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “a plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), and “programming languages.” (Lombardi_2019 Col 65, Lns 10-19: “In general, the word "module," as used herein, refers to logic embodied in hardware or firmware, or to a collection of software instructions, possibly having entry and exit points, written in a programming language, such as, for example, COBOL, CICS, Java, Lua, C or C++. A software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python.”).

Lombardi_2019 does not explicitly teach “operational data”. However, Brebner_2017 does teach this claim limitation (Brebner_2017 Par 0656: “When the client application 2402 is running and subscribed to a particular socket-based channel, the server kit 200 may push real-time data to the client application 2402. For example, an application that allows a user to view a digital twin of mechanical equipment (e.g., a wind turbine) may continuously receive sensor readings (e.g., vibration sensor data, temperature data, humidity data, and the like) from the server kit 200. In this example, the 8server kit 200 may receive a stream of sensor data from one or more IoT sensors that monitor the equipment.” EXAMINER NOTES: This excerpt teaches the concept of receiving data from sensors that monitor the operation of mechanical equipment (i.e. operational data), and therefore, makes obvious the limitation of operational data.).

Lombardi_2019 and Brebner_2017 are analogous art because they are from the same field of endeavor in simulation and modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Lombardi_2019 and Brebner_2017. The rationale for doing so would be that Lombardi_2019 teaches the use of software to model devices within a system using digital representations of the devices called avatars. Brebner_2017 teaches the use of a software application to receive real-time operational data regarding a piece of equipment being represented by a digital twin. Therefore, it would have been obvious to combine the teachings of Lombardi_2019 and Brebner_2017 for the benefit of the improved insight and understanding regarding the current operation of a piece of equipment provided by the ability to receive operational data in real-time. This presents an improvement over modeling systems that lack this capability (Brebner_2017 Par 0656: “In some examples, the client application 2402 may depict the sensor readings as they are updated to the scene tree. For example, the client application may display text indicating the sensor readings or may display the digital twin, or a portion thereof, in a different color depending on the sensor reading.” EXAMINER NOTES: The ability to receive text or graphical indications regarding how a piece of equipment is operating in real-time presents an improvement over systems such as those that only provide periodic or historical data regarding equipment operation.).  

Lombardi_2019 in view of Brebner_2017 teaches “calibration” (Brebner_2017 Par 0169: “It may allow suitable designer control to make specific adjustments as required for the wide variety of devices now available.”; Brebner_2017 Par 0276: “The developer can then set the properties of these objects to adjust the appearance or behavior of the objects in the document”; Brebner_2017 Par 0312: “The following example depicts how JavaScript is used for creating one of the basic components and then adjusting its properties.” EXAMINER NOTES: These excerpts teach the concept of making adjustments. A person having ordinary skill in the art would reasonably infer that the act of making adjustments can be interpreted as the act of calibration because the terms “adjust” and “calibrate” are synonyms. Therefore, these excerpts make obvious the limitation of calibration.), “to calibrate” (Brebner_2017 Par 0169: “It may allow suitable designer control to make specific adjustments as required for the wide variety of devices now available.”; Brebner_2017 Par 0276: “The developer can then set the properties of these objects to adjust the appearance or behavior of the objects in the document”; Brebner_2017 Par 0312: “The following example depicts how JavaScript is used for creating one of the basic components and then adjusting its properties.” EXAMINER NOTES: These excerpts teach the concept of making adjustments. A person having ordinary skill in the art would reasonably infer that the act of making adjustments can be interpreted as the act of calibration because the terms “adjust” and “calibrate” are synonyms. Therefore, these excerpts make obvious the limitation of to calibrate.), “wherein the calibration of” (Brebner_2017 Par 0169: “It may allow suitable designer control to make specific adjustments as required for the wide variety of devices now available.”; Brebner_2017 Par 0276: “The developer can then set the properties of these objects to adjust the appearance or behavior of the objects in the document”; Brebner_2017 Par 0312: “The following example depicts how JavaScript is used for creating one of the basic components and then adjusting its properties.” EXAMINER NOTES: These excerpts teach the concept of making adjustments. A person having ordinary skill in the art would reasonably infer that the act of making adjustments can be interpreted as the act of calibration because the terms “adjust” and “calibrate” are synonyms. Therefore, these excerpts make obvious the limitation of calibration.), and “frameworks” (Brebner_2017 Par 0340: “A domain-specific language may make it quick and easy to create visual experiences and may assume a user is going to use the framework of the application system 100.”; Brebner_2017 Abstract: “This disclosure also relates to a location-based services framework that leverages a generative content process to improve location prediction.”; Brebner_2017 Par 0144: “The ability to serialize to other formats may also make it more efficient for porting data to other operating systems and software containers, such as the Java Virtual Machine and Runtime (JVM) or an asm.js framework inside a WebGL capable browser.”).

Claim 2. Lombardi_2019 in view of Brebner_2017 teaches “wherein the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar for” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “a first” (Lombardi_2019 Col 16, Lns 33-34: “In some embodiments, field variables 117 comprise a first level of abstraction, allowing users to focus on critical data”), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “having a part number” (Brebner_2017 Par 0545: “In an example, the data collector may note the room number (or analogous identifier) and whether the collector was inside the room or outside the room”; Brebner_2017 Par 0503: “The data ingestion module 1202 can tag the received data with an identifier of the data source”; Brebner_2017 Par 0501: “relationships may be defined as edges in the graph, whereby an edge may store data including an edge identifier,” EXAMINER NOTES: These excerpts teach the concept of using an identification system to identify an entity. A person having ordinary skill in the art would reasonably infer that the act of assigning a part number to an object can be interpreted as an example of using an identification system to identify an object. Therefore, this excerpt makes obvious the limitation of having a part number.), “differs from” (Lombardi_2019 Col 23, Lns 57-58: “In some embodiments, central servers 420 may be the same or different from central servers 424”; Lombardi_2019 Col 30, Lns 46-48: “A triggering condition could be that the value of another cell changes (i.e. the value of the cell is different from the value during a read in the previous check cycle).”), “second” (Lombardi_2019 Col 16, Lns 37-38: “In some embodiments, Avatars 115 form a second level of abstraction”), “digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar of” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “a second” (Lombardi_2019 Col 16, Lns 37-38: “In some embodiments, Avatars 115 form a second level of abstraction”), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “having the same” (Brebner_2017 Par 0409: “In embodiments, the server instances 204 may be replicated server instances (e.g., having the same configurations and providing the same functionality).”; Brebner_2017 Par 0645: “the ambiguous labelling may be detected when a potential template matches a known character but does not sufficiently match the majority of other templates having the same classification.”), and “part number.” (Brebner_2017 Par 0545: “In an example, the data collector may note the room number (or analogous identifier) and whether the collector was inside the room or outside the room”; Brebner_2017 Par 0503: “The data ingestion module 1202 can tag the received data with an identifier of the data source”; Brebner_2017 Par 0501: “relationships may be defined as edges in the graph, whereby an edge may store data including an edge identifier,” EXAMINER NOTES: These excerpts teach the concept of using an identification system to identify an entity. A person having ordinary skill in the art would reasonably infer that the act of assigning a part number to an object can be interpreted as an example of using an identification system to identify an object. Therefore, this excerpt makes obvious the limitation of part number.).

Claim 3. Lombardi_2019 in view of Brebner_2017 teaches “wherein the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “provides” (Lombardi_2019 Col 20, Lns 13-15: “In some embodiments, the trust authority verifies the track (e.g. SLA), provides a response to the peers, and/or performs the consequent actions”), “an abstraction layer for” (Brebner_2017 Par 0152: “The engine 102 may provide an ability to both exploit the benefits of specific devices and provide an abstraction layer above both the hardware and differences among operating systems”; Brebner_2017 Par 0271: “This capability of the application system 100 may take advantage of an abstraction layer or the abstraction engine 118, such as for rendering abstractions of visual primitives and for input abstractions of any type of user input.”; Brebner_2017 Par 0275: “These GUI elements may also include all the behavior and uses of an abstraction layer of an engine for allowing handling of various input types.”), “applications” (Brebner_2017 Abstract: “According to some embodiments of the present disclosure, the disclosure relates to an application system and server kit that create and serve digital twin-enabled applications … This disclosure also relates to virtual reality and augmented reality applications, as well as digital agents that support various types of applications.”), “and users” (Lombardi_2019 Col 9, Lns 1-3: “In some embodiments, the architectures may allow users and entities to interact by leveraging distributed ledger technologies (DLTs) such as Blockchain systems”), “to monitor and control” (Lombardi_2019 Col 14, Lns 60-62: “and providing a central web interface to monitor, control, and configure any installation peripheral component.”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), and “or process.” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”).

Claim 4. Lombardi_2019 in view of Brebner_2017 teaches “wherein the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “is configured to” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “attach” (Brebner_2017 Par 0802: “In addition, any of the devices attached to the server through an interface may include at least one storage medium capable of storing methods”), “or connect” (Brebner_2017 Par 0802: “Additionally, this coupling and/or connection may facilitate remote execution of program across the network.”), “a plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “data sources” (Brebner_2017 Par 0065: “receive real-time data from one or more real-time data sources”), and “to the system model.” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”). 

Claim 5. Lombardi_2019 in view of Brebner_2017 teaches “wherein the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “is configured to” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “run,” (Lombardi_2019 Col 64, Lns 58-60: “FIG. 24 is a block diagram illustrating a computer hardware system configured to run software for implementing one or more embodiments”), “execute,” (Lombardi_2019 Col 30, Lns 10-12: “Data devices output variables can be used to execute an Actuation by associating the output variable to an Avatar”), “orchestrate,” (Lombardi_2019 Col 47, Lns 60-62: “Some embodiments may create an open and agnostic connective tissue to link and orchestrate autonomic digital organisms”), “and manage” (Lombardi_2019 Col 60, Lns 53-54: “A user profile may allow users to manage their profile (e.g. log off).”), “a plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “models” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “in the system model,” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “and the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “is configured to” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “store” (Lombardi_2019 Col 67, Lns 63-65: “Systems can also generate and use JSON web tokens to store authenticity information,”), “results” (Lombardi_2019 Col 14, Lns 35-36: “Using the results of the analysis, the architectures may perform actions using one or more actuators”), “calculated” (Lombardi_2019 Col 43, Lns 9-10: “but its standard hash may be calculated together with the digital signature”), “using the” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “models” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “and to output” (Brebner_2017 Par 0101: “FIGS. 23A-23C depict illustrate examples of candidate locations that may be output by a model in response to a signal profile.”), “the results” (Lombardi_2019 Col 14, Lns 35-36: “Using the results of the analysis, the architectures may perform actions using one or more actuators”), “using” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “the plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), and “models.” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”).

Claim 6. Lombardi_2019 in view of Brebner_2017 teaches “wherein the instructions are configured to cause” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “to be assigned to” (Brebner_2017 Par 0400: “In embodiments, the roles and rights that are assigned to a user may be application-specific.”), “a particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of a particular.), “task” (Lombardi_2019 Col 46, Lns 27-29: “complex rules execution to apply declarative rules and AI algorithms to automate tasks and processes”), “based at least in part on” (Lombardi_2019 Col 2, Lns 48-50: “In some embodiments, the hardware and the architecture data adaptor interact based on one or more of the following protocols”), “the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), and “system model.” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”).  

Claim 7. Lombardi_2019 in view of Brebner_2017 teaches “wherein the plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “modeling” (Lombardi_2019 Col 10, Lns 23-25: “the architectures may enable new level of system abstractions, creating new modeling entities representing new systems”), “frameworks” (Brebner_2017 Par 0340: “A domain-specific language may make it quick and easy to create visual experiences and may assume a user is going to use the framework of the application system 100.”; Brebner_2017 Abstract: “This disclosure also relates to a location-based services framework that leverages a generative content process to improve location prediction.”; Brebner_2017 Par 0144: “The ability to serialize to other formats may also make it more efficient for porting data to other operating systems and software containers, such as the Java Virtual Machine and Runtime (JVM) or an asm.js framework inside a WebGL capable browser.”), and “comprises one or more Finite Element Analysis models, one or more Computational Fluid Dynamics models, one or more statistical models,” (Brebner_2017 Par 0492: “In embodiments, content-specific coherent batch execution may be preferred due to it is more efficient and may facilitate inter-content techniques such as a shared texture atlas, building a statistical model for a lookup table, and/or the like.”; Brebner_2017 Par 0591: “It is noted that in some embodiments, training the location classification models may include parameterizing a statistical model based on the signal strength samples.”), “one or more neural network” (Brebner_2017 Par 0477: “Additionally or alternatively, the generative content system 1100 may create, share, and manage generative content that is used to train machine-learned models (e.g., a neural network, a deep neural network, a convolution neural network, a recurrent neural network,”), “models,” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “or a combination thereof.”.  

Claim 8. Lombardi_2019 in view of Brebner_2017 teaches “wherein the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “is configured to” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “receive data from a plurality of data sources” (Brebner_2017 Par 0065: “receive real-time data from one or more real-time data sources”), and “comprising real-time streaming data,” (Brebner_2017 Par 0065: “receive real-time data from one or more real-time data sources”), “episodic data, static data, or manually generated data.”.  

Claim 9. Lombardi_2019 in view of Brebner_2017 teaches “further comprising an avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “build” (Brebner_2017 Par 0330: “The same language 140 may be used to build an editor and an application.”), “environment,” (Brebner_2017 Par 0569: “The system 3000 may comprise a visual editing environment 3002 that may enable a developer 3018 and the like creating, editing, and delivery of digital content asset control code 3004.”), “an avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “test” (Brebner_2017 Par 0137: “In embodiments, a full 3D rendering engine may allow a user (e.g., developer) to create, preview, and test 3D content (e.g., a virtual reality application or 3D video game) in real time.”), “environment,” (Brebner_2017 Par 0569: “The system 3000 may comprise a visual editing environment 3002 that may enable a developer 3018 and the like creating, editing, and delivery of digital content asset control code 3004.”), “or an avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “execution” (Brebner_2017 Par 0397: “A task-based workflow corresponding to a task may include a list of items that the server kit 200 must execute as the server kit 200 proceeds through the execution of the task.”), “environment” (Brebner_2017 Par 0569: “The system 3000 may comprise a visual editing environment 3002 that may enable a developer 3018 and the like creating, editing, and delivery of digital content asset control code 3004.”), “to facilitate” (Brebner_2017 Par 0572: “In embodiments, the compiled runtime code may be distributed as it is compiled to facilitate efficient distribution and timely execution on computing devices.”), “respective aspects of” (Brebner_2017 Par 0587: “the network identifiers of networks that are detected at a particular location and the respective signal strengths of the detected networks may be referred to as a signal strength sample.”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), and “avatar.” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”).  

Claim 10. Lombardi_2019 in view of Brebner_2017 teaches “wherein the instructions are configured to cause the one or more processors to” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “implement” (Lombardi_2019 Col 10, Lns 21-22: “The architectures may abstract, model, and/or implement logic and data processing, acting as an orchestrator.”), “a user interface that” (Lombardi_2019 Col 63, Lns 2-5: “FIG. 21 outlines the flow of data through the architecture, including a Pub Sub 2045 component, to a user interface according to some embodiments.”), “provides” (Lombardi_2019 Col 20, Lns 13-15: “In some embodiments, the trust authority verifies the track (e.g. SLA), provides a response to the peers, and/or performs the consequent actions”), “access to” (Lombardi_2019 Col 19, Lns 30-33: “In some embodiments, a Sharelet client may be defined as an architecture peer that gains access to a Sharelet 105 exposed by another architecture peer”), “the avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “build” (Brebner_2017 Par 0330: “The same language 140 may be used to build an editor and an application.”), “environment,” (Brebner_2017 Par 0569: “The system 3000 may comprise a visual editing environment 3002 that may enable a developer 3018 and the like creating, editing, and delivery of digital content asset control code 3004.”), “the avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “test” (Brebner_2017 Par 0137: “In embodiments, a full 3D rendering engine may allow a user (e.g., developer) to create, preview, and test 3D content (e.g., a virtual reality application or 3D video game) in real time.”), “environment,” (Brebner_2017 Par 0569: “The system 3000 may comprise a visual editing environment 3002 that may enable a developer 3018 and the like creating, editing, and delivery of digital content asset control code 3004.”), “and the avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “execution” (Brebner_2017 Par 0397: “A task-based workflow corresponding to a task may include a list of items that the server kit 200 must execute as the server kit 200 proceeds through the execution of the task.”), and “environment." (Brebner_2017 Par 0569: “The system 3000 may comprise a visual editing environment 3002 that may enable a developer 3018 and the like creating, editing, and delivery of digital content asset control code 3004.”).  

Claim 11. Lombardi_2019 in view of Brebner_2017 teaches “wherein a software” (Brebner_2017 Par 0386: “In embodiments, the server kit 200 may be a software package that is provided by a cloud services 142 provider”), “development” (Brebner_2017 Par 0385: “The shared editing environment may enable real time, multi-user, simultaneous development, including shared simulation of the runtime behavior of the application 150 that is being edited.”), “kit (SDK) comprising” (Brebner_2017 Abstract: “According to some embodiments of the present disclosure, the disclosure relates to an application system and server kit that create and serve digital twin-enabled applications.”), “a set of” (Brebner_2017 Par 0012: “receiving a set of candidate locations”), “software” (Brebner_2017 Par 0386: “In embodiments, the server kit 200 may be a software package that is provided by a cloud services 142 provider”), “tools” (Brebner_2017 Par 0130: “The application system 100 may include tools for encryption, security, access control and the like.”), “is used to” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “create” (Lombardi_2019 Col 25, Lns 39-41: “The architecture tools may allow developers to: create connections with existing hardware and software systems”), “and develop” (Lombardi_2019 Col 25, Lns 33-35: “Smart bricks can be developed, composed, shared, monitored, and/or administered inside a complete web-based development environment”), “digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “applications” (Brebner_2017 Abstract: “According to some embodiments of the present disclosure, the disclosure relates to an application system and server kit that create and serve digital twin-enabled applications … This disclosure also relates to virtual reality and augmented reality applications, as well as digital agents that support various types of applications.”), “or ingest” (Lombardi_2019 Col 14, Lns 63-64: “In some embodiments, the architecture may thus ingest data from a plurality of data collection mechanisms.”), and “the models.” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”).  

Claim 12. Lombardi_2019 teaches “when executed by one or more processors,” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “are configured to cause the one or more processors to: ” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “ingest” (Lombardi_2019 Col 14, Lns 63-64: “In some embodiments, the architecture may thus ingest data from a plurality of data collection mechanisms.”), “a plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “models” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “that use” (Lombardi_2019 Col 66, Lns 44-46: “Such a device may have a browser module that is implemented as a module that uses text, graphics, audio, video, and other media to present data”), “various” (Lombardi_2019 Abstract: “In some embodiments, systems, devices, and methods described herein provide digitized ecosystem architectures connecting systems and processes within and among various entities using Internet-of-Things (IoT) to integrate physical assets of the entities.”), “model” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “and different” (Lombardi_2019 Col 23, Lns 57-58: “In some embodiments, central servers 420 may be the same or different from central servers 424”; Lombardi_2019 Col 30, Lns 46-48: “A triggering condition could be that the value of another cell changes (i.e. the value of the cell is different from the value during a read in the previous check cycle).”), “programming languages;” (Lombardi_2019 Col 65, Lns 10-19: “In general, the word "module," as used herein, refers to logic embodied in hardware or firmware, or to a collection of software instructions, possibly having entry and exit points, written in a programming language, such as, for example, COBOL, CICS, Java, Lua, C or C++. A software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python.”), “use” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “at least one” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model of” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “the plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “models” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “to implement” (Lombardi_2019 Col 10, Lns 21-22: “The architectures may abstract, model, and/or implement logic and data processing, acting as an orchestrator.”), “a digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “corresponding to” (Lombardi_2019 Col 2, Lns 6-7: “define one or more Automatons corresponding to one or more Avatars”), “a particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of a particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process;” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “attach” (Brebner_2017 Par 0802: “In addition, any of the devices attached to the server through an interface may include at least one storage medium capable of storing methods”), “a plurality of” (Lombardi_2019 Col 1 , Lns 48-50: “Some embodiments herein are directed to a computer implemented method for managing a plurality of Internet of Things (IoT) enabled devices”), “to the at least one” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model of” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar;” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “configure” (Lombardi_2019 Col 61, Lns 28-29: “In some embodiments, any UI widget can be configured to be hidden”), “the at least” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model of” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “by receiving” (Lombardi_2019 Col 66, Lns 58-60: “Furthermore, the browser module may communicate with a set of input and output devices to receive signals from the user.”), “generated” (Lombardi_2019 Col 32, Lns 6-13: “Variable values can be transmitted to and from the peripheral environment or be internally generated by the architecture as the result of real-time computations and rules execution. Some embodiments may comprise one or more of the following types of variables. Field variables 117 may be generated from and be transmitted to the peripheral environment.”), “during” (Lombardi_2019 Col 13, Lns 44-47: “In some embodiments, the architecture may offer one or more layers of abstraction to address technical complexities and to focus the design process during the implementation of a complex architecture solution.”), “operation of” (Lombardi_2019 Col 67, Lns 8-10: “The remote microprocessor may be operated by an entity operating the computer system”; Lombardi_2019 Col 67, Lns 17-18: “In some embodiments, computing systems 2420 who are internal to an entity operating the computing system”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “and using” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “the received” (Lombardi_2019 Col 2, Lns 4-5: “and/or one or more other data variables received from the one or more input/output data streams”), “the at least one” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model of” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “based on” (Lombardi_2019 Col 2, Lns 48-50: “In some embodiments, the hardware and the architecture data adaptor interact based on one or more of the following protocols”), “operation of” (Lombardi_2019 Col 67, Lns 8-10: “The remote microprocessor may be operated by an entity operating the computer system”; Lombardi_2019 Col 67, Lns 17-18: “In some embodiments, computing systems 2420 who are internal to an entity operating the computing system”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “such that” (Lombardi_2019 Col 15, Lns 29-32: “These AI algorithms may be made available to the architectures in the form of composed smart bricks, such that data can be imputed and outputted readily.”), “the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “at least one” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “is customized for” (Lombardi_2019 Col 42, Lns 13-17: “Skins associated with an Avatar 115 or to an Avatar type can be freely used by the owner of the library containing that entity to create boards involving the associated Avatars 115, modify (i.e. copy, extend, customize) that skin, share that skin together with an Avatar”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “due to changes in” (Lombardi_2019 Col 21, Lns 41-43: “The architecture may adapt to future changes in Blockchain technology, while keeping features backward compatible.”), “operational characteristics of” (Lombardi_2019 Col 9, Lns 5-9: “The architectures may utilize multi-chain or multi-Blockchain systems, as adopting multiple DLTs may enable maximum operational flexibility, reasonable costs and business and operational continuity.”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process,” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “the system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “involves comparing” (Lombardi_2019 Col 52, Lns 39-40: “Transitions could be based on the comparison of the Belt_Efliciency to an expected ratio.”), “the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “system model” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “with the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process for” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “validating” (Lombardi_2019 Col 42, Lns 49-50: “This step may include verifying the statement”), “and accepting” (Lombardi_2019 Col 64, Lns 4-6: “When a widget accepts an input variable of a specific type, that input variable will probably be provided by some other widget exposing an output variable of the same type.”), “the resulting” (Lombardi_2019 Col 55, Lns 53-55: “Had the architecture been active, a vibration sensor and resulting predictive maintenance could have detected the problem at day 0.”), “system model; ” (Lombardi_2019 Col 10, Lns 49-51: “the architectures can evolve and improve the system model with additional capabilities”), “a job to” (Lombardi_2019 Col 12, Lns 64-65: “but may be executed as jobs that can be scheduled or be activated by specific rules.”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “based at least in part on” (Lombardi_2019 Col 2, Lns 48-50: “In some embodiments, the hardware and the architecture data adaptor interact based on one or more of the following protocols”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar,” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), and “the job.” (Lombardi_2019 Col 12, Lns 64-65: “but may be executed as jobs that can be scheduled or be activated by specific rules.”).

Lombardi_2019 does not explicitly teach “Non-transitory, tangible, and computer-readable medium storing instructions that,”. However, Brebner_2017 does teach this claim limitation (Brebner_2017 Par 0799: “may include non-transitory memory that stores methods”).

Lombardi_2019 and Brebner_2017 are analogous art because they are from the same field of endeavor in simulation and modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Lombardi_2019 and Brebner_2017. The rationale for doing so would be that Lombardi_2019 teaches the use of software to model devices within a system using digital representations of the devices called avatars. Brebner_2017 teaches the use of a software application to receive real-time operational data regarding a piece of equipment being represented by a digital twin. Therefore, it would have been obvious to combine the teachings of Lombardi_2019 and Brebner_2017 for the benefit of the improved insight and understanding regarding the current operation of a piece of equipment provided by the ability to receive operational data in real-time. This presents an improvement over modeling systems that lack this capability (Brebner_2017 Par 0656: “In some examples, the client application 2402 may depict the sensor readings as they are updated to the scene tree. For example, the client application may display text indicating the sensor readings or may display the digital twin, or a portion thereof, in a different color depending on the sensor reading.” EXAMINER NOTES: The ability to receive text or graphical indications regarding how a piece of equipment is operating in real-time presents an improvement over systems such as those that only provide periodic or historical data regarding equipment operation.).

Lombardi_2019 in view of Brebner_2017 teaches “frameworks” (Brebner_2017 Par 0340: “A domain-specific language may make it quick and easy to create visual experiences and may assume a user is going to use the framework of the application system 100.”; Brebner_2017 Abstract: “This disclosure also relates to a location-based services framework that leverages a generative content process to improve location prediction.”; Brebner_2017 Par 0144: “The ability to serialize to other formats may also make it more efficient for porting data to other operating systems and software containers, such as the Java Virtual Machine and Runtime (JVM) or an asm.js framework inside a WebGL capable browser.”), “or connect” (Brebner_2017 Par 0802: “Additionally, this coupling and/or connection may facilitate remote execution of program across the network.”), “data sources” (Brebner_2017 Par 0065: “receive real-time data from one or more real-time data sources”), “operational data” (Brebner_2017 Par 0656: “When the client application 2402 is running and subscribed to a particular socket-based channel, the server kit 200 may push real-time data to the client application 2402. For example, an application that allows a user to view a digital twin of mechanical equipment (e.g., a wind turbine) may continuously receive sensor readings (e.g., vibration sensor data, temperature data, humidity data, and the like) from the server kit 200. In this example, the 8server kit 200 may receive a stream of sensor data from one or more IoT sensors that monitor the equipment.” EXAMINER NOTES: This excerpt teaches the concept of receiving data from sensors that monitor the operation of mechanical equipment (i.e. operational data), and therefore, makes obvious the limitation of operational data.), “to calibrate” (Brebner_2017 Par 0169: “It may allow suitable designer control to make specific adjustments as required for the wide variety of devices now available.”; Brebner_2017 Par 0276: “The developer can then set the properties of these objects to adjust the appearance or behavior of the objects in the document”; Brebner_2017 Par 0312: “The following example depicts how JavaScript is used for creating one of the basic components and then adjusting its properties.” EXAMINER NOTES: These excerpts teach the concept of making adjustments. A person having ordinary skill in the art would reasonably infer that the act of making adjustments can be interpreted as the act of calibration because the terms “adjust” and “calibrate” are synonyms. Therefore, these excerpts make obvious the limitation of to calibrate.), “wherein the calibration of” (Brebner_2017 Par 0169: “It may allow suitable designer control to make specific adjustments as required for the wide variety of devices now available.”; Brebner_2017 Par 0276: “The developer can then set the properties of these objects to adjust the appearance or behavior of the objects in the document”; Brebner_2017 Par 0312: “The following example depicts how JavaScript is used for creating one of the basic components and then adjusting its properties.” EXAMINER NOTES: These excerpts teach the concept of making adjustments. A person having ordinary skill in the art would reasonably infer that the act of making adjustments can be interpreted as the act of calibration because the terms “adjust” and “calibrate” are synonyms. Therefore, these excerpts make obvious the limitation of calibration.), “and Application No. 16/718,268PATENTDocket No.: IS 19.0766-US NPPage 6 of 9assign” (Brebner_2017 Par 0400: “In embodiments, the roles and rights that are assigned to a user may be application-specific.”), and “and information about” (Brebner_2017 Par 0592: “Disambiguation may also apply historical information, such as information about previous locations”).

Claim 14. Lombardi_2019 in view of Brebner_2017 teaches “wherein the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), “avatar” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”), “is created from” (Brebner_2017 Par 0282: “raise a custom on-release event when an instance is created from this new class.”), “at least one” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “using” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “preconfigured” (Brebner_2017 Par 0462: “For example, an administrator may provide configuration update statements to add a new workflow, to edit a pre-existing workflow (e.g., adjust a workflow node or add a new workflow node)” EXAMINER NOTES: This excerpt teaches the concept of using configuration update statements to edit a pre-existing workflow. A person having ordinary skill in the art would reasonably infer that the use of configuration update statements to update a pre-existing workflow implies that the workflow was previously configured. Therefore, this excerpt makes obvious the limitation of preconfigured.), “templates” (Brebner_2017 Par 0038: “a local memory device that stores a set of local templates, each local template including a respective image and a respective image classification of the respective image, wherein the set of local templates is at least one order of magnitude smaller than the plurality of templates”), “stored in a cloud,” (Brebner_2017 Par 0387: “In embodiments, the cloud services 142 of the application system 100 may be a series of important server side elements that may include, but are not limited to, file versioning ( e.g., by using an API similar to what is used with simplified, basic cloud storage systems, such as the Simple Storage Service (S3™) from Amazon™)”), “wherein the templates” (Brebner_2017 Par 0038: “a local memory device that stores a set of local templates, each local template including a respective image and a respective image classification of the respective image, wherein the set of local templates is at least one order of magnitude smaller than the plurality of templates”), “correspond to” (Lombardi_2019 Col 2, Lns 6-7: “define one or more Automatons corresponding to one or more Avatars”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), and “or process.” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”).  

Claim 15. Lombardi_2019 in view of Brebner_2017 teaches “wherein the instructions are configured to cause the one or more processors to:” (Lombardi_2019 Col 3, Lns 32-36: “and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to”), “receive” (Lombardi_2019 Col 66, Lns 58-60: “Furthermore, the browser module may communicate with a set of input and output devices to receive signals from the user.”), “information” (Brebner_2017 Par 0592: “Disambiguation may also apply historical information, such as information about previous locations”), “derived from” (Brebner_2017 Par 0485 : “The abstract representation represents the object/environment that is to be modeled, including ingested data obtained from a data source and/or data derived from the ingested data.”), “inspection of” (Brebner_2017 Par 0322: “In embodiments, the engine 102 of the application system 100 may be designed to support the visual editor 108, which is both an application itself and can inspect and edit another running application that a user is working on.”), “the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process; ” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “and use” (Lombardi_2019 Col 43, Lns 6-7: “The owner may use this command line tool to sign the document and declarations using their private key.”), “the information” (Brebner_2017 Par 0592: “Disambiguation may also apply historical information, such as information about previous locations”), “in calibrating” (Brebner_2017 Par 0169: “It may allow suitable designer control to make specific adjustments as required for the wide variety of devices now available.”; Brebner_2017 Par 0276: “The developer can then set the properties of these objects to adjust the appearance or behavior of the objects in the document”; Brebner_2017 Par 0312: “The following example depicts how JavaScript is used for creating one of the basic components and then adjusting its properties.” EXAMINER NOTES: These excerpts teach the concept of making adjustments. A person having ordinary skill in the art would reasonably infer that the act of making adjustments can be interpreted as the act of calibration because the terms “adjust” and “calibrate” are synonyms. Therefore, these excerpts make obvious the limitation of calibrating.), “the at least one” (Lombardi_2019 Col 2, Lns 7-9: “wherein each Automaton of the one or more Automatons delineates a state, behavior, or status of at least one of the one or more Avatars”), “model of” (Lombardi_2019 Col 14, Lns 8-11: “Various embodiments of the system may employ some/all of the following to allow digital 10 organisms or logical models to interact and collaborate in a digital ecosystem”), “the digital” (Lombardi_2019 Col 11, Lns 12-13: “Some embodiments herein may use the term "Avatars" as a digital representation of elements of a system.”), and “avatar.” (Lombardi_2019 Col 1, Lns 61-62: “wherein each Avatar comprises a logical representation of an entity of the one or more entities”).  

Claim 16. Lombardi_2019 in view of Brebner_2017 teaches “wherein the particular” (Lombardi_2019 Col 62, Lns 24-25: “showing the production values retrieved from servers for the specified time interval” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that this excerpt teaches the concept of referring to a specific (particular) entity (time interval), and therefore, makes obvious the limitation of the particular.), “physical” (Lombardi_2019 Col 10 , Lns 33-35: “In some embodiments, architectures described herein may comprise a plurality of digital models of physical and logical entities”), “device” (Lombardi_2019 Col 1 , Lns 58-59: “wherein each of the one or more entities comprises a part of a device, a device, two or more devices,”), “or process” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”), “comprises a tool” (Lombardi_2019 Col 43, Lns 21-22: “The architecture 100 may have a tool 1300 that may create a hash and signature 1305.”), “or an industrial” (Lombardi_2019 Col 45, Lns 36-40: “The architecture's aspects may include any/all of data stream processing, industrial standards, machine learning, predictive maintenance, augmented reality, conversational interfaces, etc.” EXAMINER NOTES: This excerpt teaches the concept of defining something as industrial (i.e. industrial standards), and therefore, makes obvious the limitation of an industrial.), and “process.” (Lombardi_2019 Col 47, Lns 43-44: “Workflow Sharelets may allow sharing parts of a process, such as a supply chain, production line, etc.”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146